Citation Nr: 0719764	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  98-16 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to an initial disability rating in excess of 
30 percent prior to March 13, 2003, and in excess of 70 
percent from March 13, 2003, a dysthymic disorder.

5.  Entitlement to an effective date earlier than November 
20, 2000, an award of disability compensation for 
degenerative arthritis of the right knee.

6.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee.

7.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the right hip.

8.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the left hip.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In a July 2001 rating decision, the RO granted service 
connection for degenerative arthritis of the right knee, 
evaluated at 10 percent disabling, effective November 20, 
2000.  The veteran filed a timely notice of disagreement 
(NOD) contesting the 10 percent rating assigned for this 
disability.  In September 2001, the veteran filed a NOD 
contesting the effective date for the award of disability 
compensation for this disability.  In October 2002, the RO 
furnished the veteran a supplemental statement of the case 
(SOC) that addressed both of these claims.  The veteran 
submitted a timely substantive appeal with respect to 
disability rating and effective date assigned following the 
grant of service connection.

In a September 2002 decision review officer (DRO) decision, 
the RO granted the veteran's claim seeking entitlement to 
service connection for dysthymic disorder, evaluated as 10 
percent disabling.  The veteran appealed the disability 
rating.  In a December 2002 DRO decision, the veteran was 
granted a 30 percent initial disability rating, effective 
from June 10, 1997, but the veteran continued the appeal.  In 
a June 2003 DRO decision, the veteran was granted a 
disability rating of 70 percent, effective from March 13, 
2003.  The veteran continued her appeal.  In a January 2005 
rating decision, the RO increased the rating for the 
veteran's dysthymic disorder to a 100 percent schedular 
rating, effective from May 3, 2004.  In February 2005, the 
veteran submitted an Appeal Status Election form indicating 
that she was satisfied with the 100 percent schedular rating.  
However, she continued to appeal the initial 30 percent 
disability rating (effective from June 1997), as well as the 
70 percent disability rating (effective from May 2003).

In a July 2003 rating decision, the RO granted service 
connection for bursitis of the right and left hips and 
assigned a zero percent rating for each hip, effective June 
5, 2002.  The veteran filed a NOD later that month.  In a 
March 2004 DRO decision, the RO increased the initial 
disability rating for bursitis to 10 percent for each hip.  
In March 2004, the RO furnished the veteran a supplemental 
SOC regarding the above ratings.  In response, the veteran 
submitted an Appeal Status Election form later that month, 
indicating that she was satisfied with the 10 percent 
ratings.  However, in an April 2004 letter, the veteran 
expressed disagreement with the 10 percent ratings.  Despite 
the veteran's earlier statement indicating her satisfaction 
with these issues, the Board construes the April 2004 
statement as a substantive appeal, thereby perfecting an 
appeal of the initial ratings of 10 percent assigned 
following the grant of service connection for bursitis of the 
right and left hips.

In addition, in the July 2003 rating decision, the RO also 
denied the veteran's claims seeking entitlement to (primary 
and secondary) service connection for a cervical spine 
disorder, lumbar spine disorder, and thoracic spine disorder.  
In March 2004, the RO furnished the veteran a supplemental 
SOC that addressed the aforementioned issues.  Later, in 
March 2004, the veteran submitted a VA Form 9 and expressed 
her disagreement with the denials of service connection for 
the spinal disorders.  The Board construes this statement as 
a NOD.  Then, in an April 2004 statement, she continued to 
expressed disagreement with the denials of service 
connection.  In July 2004, the RO issued another supplemental 
SOC on the above issues.  Thus, the Board accepts the April 
2004 statement as a substantive appeal, thereby perfecting an 
appeal of these issues.  The fact that the July 2004 SSOC was 
issued after the substantive appeal does not change the 
appellate status.  See Archibold v. Brown, 9 Vet. App. 124, 
132 (1996).

In August 2005, the veteran appeared and offered testimony in 
support of her claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with her claim's file.

These matters were before the Board in February 2006, and 
were then remanded for further development.

The issues of entitlement to service connection for a lumbar 
spine disorder, entitlement to an initial disability rating 
in excess of 10 percent for bursitis of the right hip, and 
entitlement to an initial disability rating in excess of 10 
percent for bursitis of the left hip are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed a chronic disability of the cervical spine 
during service or as a result of a service-connected injury 
or disease.

2.  The evidence of record does not demonstrate that the 
veteran developed a chronic disability of thoracic spine 
during service or as a result of a service-connected injury 
or disease.

3.  The evidence of record shows that the signs and symptoms 
associated with the veteran's dysthymic disorder were 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with the 
veteran generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, as least for 
the period prior to March 13, 2003,.

4.  The evidence of record shows that: the veteran's thought 
processes and communication were consistently noted to be 
essentially normal, with normal speech, linear and goal-
directed thought process, no evidence of psychosis, and some 
impairment of judgment and insight and some rambling noted; 
the veteran's behavior was never noted to be inappropriate, 
but rather the veteran was noted to be alert, responsive, and 
cooperative; the veteran was consistently noted to have had 
no delusions, ideas of reference or feelings of unreality; 
the veteran was never noted to be a danger of hurting herself 
or anyone else, and she consistently denied suicidal or 
homicidal ideation; the veteran was consistently noted to be 
fully oriented in all spheres; the veteran was noted to have 
mild to no memory loss; and the veteran was able to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), at least for the period from March 13, 
2003 to May 2, 2004.

5.  The veteran's claim for disability compensation benefits, 
based on a claim of service connection for degenerative 
arthritis of the right knee, was received by the RO on 
February 28, 1996.

6.  The veteran's right knee disability is manifested by 
painful motion and arthritis established by X-ray, at least 
for the period from February 28, 1996.

7.  The veteran's degenerative arthritis of the right knee is 
not productive of flexion limited to 45 degrees or less or 
extension of 10 degrees or more, at least for the period 
prior to January 15, 2003.


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service 
connection for a cervical spine disorder are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006), as amended by 71 Fed. Reg. 52744 (2006) (to 
be codified at 38 C.F.R. § 3.310(b)).

2.  The criteria for establishing entitlement to service 
connection for a thoracic spine disorder are not mer.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006), as amended by 71 Fed. Reg. 52744 (2006) (to 
be codified at 38 C.F.R. § 3.310(b)).

3. The criteria for an initial disability rating in excess of 
30 percent for dysthymic disorder, prior to March 13, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2006).

4. The criteria for an initial disability rating in excess of 
70 percent for dysthymic disorder, for the period of March 
13, 2003 to May 2, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2006).

5. The criteria for an effective date of February 26, 1996, 
for an award of service connection of degenerative arthritis 
of the right knee are met.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. §§ 3.400 (2006).

6. The criteria for an initial 10 percent disability rating 
for degenerative arthritis of the right knee, for the period 
from February 26, 1996, are met.  38 U.S.C.A. § 1155, (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5257, 5260, 5261 
(2006).

7.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative arthritis of the right knee 
are not met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5257, 5260, 5261 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the letters 
dated in December 2003, May 2004, and March 2006 to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
notified her of the substance of the VCAA.  Specifically, the 
March 2006 letter notified her of the types of evidence 
necessary to substantiate her claims for all of the appealed 
issues, including what evidence and information was required 
to establish a disability rating and an effective date, and 
of the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
her claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence she was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in her possession that pertained to 
her claims.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decisions in this case, rather than prior to the initial 
decisions as is typically required.  As noted, the last of 
these letters was issued to the veteran in March 2006.  
Thereafter, she was afforded an opportunity to respond and 
the AOJ then subsequently reviewed the claims again and 
issued a supplemental SOC in October 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, any defect concerning the 
timing of the VCAA notice requirements was remedied resulting 
in no risk of prejudice to the veteran.  38 C.F.R. § 20.1102 
(2006).

Second, VA has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
information and evidence associated with the claims file 
consist of the veteran's service medical records, Social 
Security Administration records, VA medical treatment 
records, private post-service medical treatment records, 
statements by private physicians in support of the veteran's 
claims, numerous VA compensation and pension examinations, 
the veteran's testimony at her Board hearing, lay statements 
from friends and family submitted by the veteran in support 
of her claims, and written statements from the veteran and 
her representative.  The record also reflects that in 
response to inquiries, the veteran has provided VA treatment 
records, dating from 2005 to 2007, which are either 
duplicates of VA records already received or not germane to 
the issues on the appeal.  See 38 C.F.R. § 20.1304 (2006).  
Therefore, the Board determines that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and the case is ready for appellate review.

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (to be codified at 38 C.F.R. 
§ 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records indicate that the veteran was 
involved in an automobile accident on April 19, 1979.  The 
hospital report pertaining to the accident on April 19, 1979, 
while showing complaints of pain in the left hip, pelvis, and 
leg, indicated no complaints of neck or back pain, nor any 
examination or treatment of the neck or back.  On April 20, 
1979, the day following the accident, the veteran complained 
of pain in her neck, and was found to have muscle pain in her 
neck.  She was treated with a cervical collar.  On April 24, 
1979, the veteran was noted to have neck pain related to an 
automobile accident.  Physical examination of the neck 
revealed slight tenderness along the paracervical area, with 
no stiffness or rigidity.  The diagnosis was of para-cervical 
muscle strain.  Upon service department examination in June 
1979, the veteran reported no complaints of neck or back 
pain, and clinical evaluation of her spine and other 
musculoskeletal system was normal.

The earliest evidence indicating post-service treatment for 
pain in the neck and back is contained in a private 
evaluation report dated in July 1990.  This private report 
reflects that the veteran gave a history of falling in a 
grocery store when the floor was wet several weeks prior and 
subsequently developing low back pain.  It was also noted 
that the veteran had a magnetic resonance imaging study that 
was interpreted as being normal.  Also, in establishing her 
past medical history, it was noted that the veteran had had a 
back injury a few years back, that it took her about a year 
to recover from that, and that she was now complaining of low 
back, buttock, and leg pain.  Mobility in the lumbar spine, 
including flexion and extension, was found to be full, and X-
rays of the lumbosacral spine were found to be unremarkable.  
The veteran was diagnosed as having lumbosacral strain and 
left sciatica with normal MRI study.  It was noted that the 
veteran was self employed at the time, taking care of elderly 
people at home, and that she was able to do her regular work.  

A July 1990 private physical therapy progress note indicates 
the following: that the veteran had a current diagnosis of 
lumbar strain and lumbopelvic dysfunction with right side 
radiculopathy; that the date of the veteran's onset of 
symptoms was May 26, 1990; that the veteran reported that on 
May 26, 1990, while shopping, she slipped and fell on a 
broken bottle of salad dressing, landing on her right buttock 
and sacrum and ending up in a seated position on the floor; 
that the evening of her accident, she had extreme pain 
radiating from her sacral area to her cervical spine; that 
she had had progressive pain since May 26, 1990, with pain in 
the right buttock, hip and shoulder; that she had a chronic 
stiff neck.

A December 1990 physical therapy evaluation, the veteran 
reported that on May 26, 1990, she slipped and fell at a 
grocery store, and that since that time she had been having 
pain through the right hip, buttock area, and right groin 
region, and that she at times had pain going up to the right 
upper back area and numbness down the posterior right thigh 
to the ankle.  She also gave a previous history of a lower 
back injury in 1986 or 1987.

A December 1991 private medical note also indicates that the 
veteran complained of low back pain since a May 1990 injury 
due to fall; and that the May 1990 X-rays of the lumbar 
spine, a June 1990 bone scan, and December 1990 X-rays of the 
cervical spine were all normal.  Another December 1991 
private medical record also indicates complaints of back and 
right leg pain, stating that the veteran's initial injury was 
in May 1990, when she slipped and fell on her buttocks.  It 
was also indicated that this fall aggravated a back injury 
from 1985.  The veteran was diagnosed as having chronic 
lumbosacral strain.

A July 1998 physical medical consultation indicates that the 
veteran examined for Social Security disability purposes, and 
that the physician at time reviewed the veteran's available 
past medical records and history, and performed a physical 
examination.  On examination, the following was noted: that 
the veteran injured her knee while in the service and 
obtained a disability rating from VA for that problem; that 
she was felt to have osteoarthritis in both knees as a result 
of her injuries in the past; that the veteran's complaints 
were of joint pains, including hip, back and knee; that the 
veteran stated that bilateral knee pain was the most 
disturbing, and that she also complained of back pain on an 
on and off basis; that the veteran had had back pain since 
falling at a grocery store in 1990 when she landed on her 
tailbone; that she had not had any evaluation for this; and 
that her pain was mostly localized without any lower 
extremity pain or paresthesia.  Physical examination revealed 
that the veteran had a normal posture with grossly full 
motion of the cervical, thoracic and lumbar spine, and with a 
grossly symmetrical and nonfocal neurological examination.  
The diagnoses included chronic mechanical back pain without 
any features of discogenic disease or radiculopathy.

A February 2002 examination report from the veteran's private 
chiropractor, Dr. S., indicates that Dr. S. felt that it was 
possible that the veteran's affected gait from a service-
connected knee injury and osteoarthritis of the knees had 
affected both her low back muscles and posture, and that this 
could then possibly affect the upper back and neck area as 
well.  In an August 2002 note, again Dr. S. indicated that it 
was his medical opinion that the veteran's upper and lower 
back were at least as likely as not secondary to her service 
connected right knee injuries.

In an examination report dated in December 2002, Dr. S. 
reported that he had treated the veteran since 1995 for 
continual complaints of upper and lower back pain with 
radiation pain down both legs and increased pain when 
walking.  Dr. S. noted that, on objective examination, the 
veteran had stiffness and tightness in the neck and upper and 
lower back, spasms in the left lateral cervical with 
restriction in C4, C5, and C6, and significant tightness in 
the paravertebral muscles.  Tenderness in the spinous process 
of T6, T7 upon rotation was noted.  Dr. S. furthermore opined 
that it was likely that the disabling chief complaints of 
pain and decreased range of motion and flexion noted in the 
hips and spinal apex were directly related to the veteran's 
1979 motor vehicle accident.  

On May 2003 VA examination, the VA examination physician, 
after examining the veteran and reviewing her claims file, 
opined that the veteran had some subjective discomfort to the 
cervical, thoracic, and lumbar spine, with those conditions 
at most suggestive of a very mild case of degenerative joint 
disease, but for the most part she had conditions of 
musculoskeletal spasm related to emotional stress, and that 
such conditions were not disabling.  The examiner opined 
that, overall, the lumbar, thoracic and cervical spine 
discomfort was unlikely to be related to the veteran's motor 
vehicle accident of April 1979, after a review of the claims 
file.  The examiner also opined that the cervical and 
thoracic spine conditions were not likely to be the result of 
an altered gait from the veteran's knee injury.

May 2003 VA X-ray examination revealed that cervical lordosis 
was preserved, calcification of the anterior spinal ligament 
at C5-C6, and that vertebral body heights, disc space 
heights, pedicles, intermediate and posterior elements were 
intact and unremarkable.  With respect to the thoracic spine, 
vertebral heights, disc space heights, pedicles, intermediate 
and posterior elements appeared intact and unremarkable, and 
there were no paraspinal masses, fractures, or destructive 
lesions, and there was a mild rotatory misalignment of the 
spinous processes of at least T10. 

Additional medical records dating up to 2007 indicate the 
veteran continues to receive medication for pain involving 
the cervical, thoracic and lumber areas of the spine.

In the present appeal, the veteran contends that she is 
entitled to service connection for cervical and thoracic 
spine disorders.  Specifically, she maintains the cervical 
and thoracic spine disorders are the result of an in-service 
automobile accident or, in alternative, as a result of her 
service-connected right knee conditions.

It is true that during her period of active duty service, the 
veteran was involved in motor vehicle accident in service, 
and was treated on the days following that accident for 
muscle pain in her neck diagnosed a para-cervical muscle 
strain.  However, the remainder of the service medical 
records dated since the April 1979 entries indicate no 
further clinical findings or diagnosis pertinent to the 
spine.  In fact, the physical examination in June 1979 
revealed that the veteran's spine and other musculoskeletal 
system were normal.  No defects or diagnosis relative to the 
spine was indicated until 1990.

When the veteran did begin receiving treatment for her upper 
and lower back, to include the neck, in the 1990s, the 
veteran consistently related her problems to an injury she 
sustained on May 26, 1990.  The only previous medical history 
of back problems she ever gave was of a back injury in the 
mid 1980s, which she noted on several occasions; and, in not 
one of the many medical reports regarding her neck and upper 
and lower back in the 1990s did the veteran ever relate a 
history of back or neck problems to her period of service.  
In this regard, the record evidence reflects that on a July 
1998 physical medicine consultation for purposes of a Social 
Security disability evaluation, the veteran specifically 
related the onset of her back problems to her May 1990 
accident, while at the same time relating the onset of her 
knee problems to the April 1979 in-service automobile 
accident.  Finally, on May 2003 VA examination, the VA 
physician, after examining the veteran and reviewing her 
claims file, opined that her thoracic and cervical spine 
discomfort was not likely to be either related to the 
veteran's motor vehicle accident of April 1979, or the result 
of an altered gait from the veteran's service-connected knee 
injury.

The Board acknowledges the positive February, August, and 
December 2002 etiology opinions offered by Dr. S.  However, a 
review of the record reflects that the Social Security 
records, containing the history of the veteran's back 
treatment following her May 26, 1990 grocery store injury, 
were not associated with the veteran's claims folder at the 
time Dr. S. prepared his positive etiology opinions.  Hence, 
it does not appear that the numerous medical records 
indicating that the veteran's neck and back problems were 
related to the May 1990 grocery store injury, and possibly 
also a back injury in the mid-1980s, were available for Dr. 
S.'s review when he gave his opinion, and Dr. S. did not 
address or explain any such post-service injuries' possible 
relationship to veteran's cervical and thoracic spine 
problems.  Thus, in light of Dr. S.'s apparent lack of review 
of pertinent negative medical evidence, the Board finds Dr. 
S.'s opinions to be of limited probative value.  See Madden 
v. Gober, 125 F.d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board is entitled to independently assess the credibility 
and weight of the evidence before it); Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) ("An opinion based upon an 
inaccurate factual premise has not probative value); see also 
Winsett v. West, 11 Vet. App. 420 (1998) (It is not error for 
the Board to value one medical opinion over another, as long 
as a rational basis for doing is given).

The veteran also contends that she received continuous 
treatment for her back from the time period of 1979 to 1986, 
but that the records from that time period were destroyed.  
In support, she had submitted a September 2005 lay statement 
of her friend, M. T., which states that M. T. knew the 
veteran since her 1979 discharge, that the veteran had had 
continuous treatment for back pain immediately after her 
period of service, and that M.T. witnessed and drove the 
veteran to and from such treatment.

However, in a previous February 2003 lay statement submitted 
in support of the veteran's claims, the same lay witness, 
M.T., stated that she had known the veteran for 14 years, and 
that during those 14 years they resided together as 
roommates.  As the February 2003 statement that M.T. had 
known the veteran for 14 years clearly conflicts with M.T.'s 
statement that she witnessed the veteran's medical treatment 
for her back in the years immediately following the veteran's 
separation from service, which was approximately 22 years 
before M. T.'s February 2003 statement, the Board does not 
find the September 2005 statement of M.T. to be credible.

Moreover, even considering the veteran's claims that she 
received treatment for her back in the years following 
service but that no such treatment records are available, in 
light of the May 2003 VA examiner's negative medical opinion, 
the extensive evidence of the veteran's post-service back and 
neck injuries, and the fact that throughout her treatment in 
the 1990s the veteran related her back and neck complaints to 
those post-service injuries only, without so much as a single 
mention in those records of service or post-service back or 
neck treatment related to her April 1979 automobile accident, 
the Board nonetheless finds a preponderance of the evidence 
to be against the veteran's service connection claims.

Accordingly, service connection for neither a cervical spine 
disorder nor a thoracic spine disorder is warranted in the 
instant case.

III.  Earlier effective date for an award of disability 
compensation for degenerative arthritis of right knee

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim or a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).

The effective date for an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
the release if application therefore is received within one 
year from such date of discharge or release, otherwise the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  See also 38 C.F.R. § 3.4(b)(1) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result a disease or injury 
incurred or aggravated in service).

The record evidence reflects that the veteran filed a claim 
for an increased rating for a right knee disability, which 
was received by VA on February 28, 1996; and that the RO 
granted the veteran service connection for degenerative 
arthritis of the right knee and assigned a separate 10 
percent rating for this disability pursuant to this claim.  
In this regard, the medical record reflects that prior to 
November 20, 2000, the veteran underwent right knee 
arthroscopy with chondroplasty in May 1996, and a right knee 
arthroscopy in June 1997.  Moreover, the veteran's right knee 
disability had been productive of painful motion and 
arthritis established by X-ray dating back to a March 1996 VA 
note, which indicates that the veteran received treatment for 
right knee pain, and that patellofemoral degenerative joint 
disease was noted on X-ray examination.  In light of this 
evidence, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran is entitled to an 
effective date of February 28, 1996, the date of her claim, 
for the award of disability compensation for degenerative 
arthritis of right knee, which necessarily contemplates an 
earlier effective for the award of service connection itself 
and for 10 percent rating already assigned for this 
disability.

Therefore, the Board determines, based on the evidence of 
record, that the proper effective for the award of service 
connection for degenerative arthritis of the right knee, 
evaluated at 10 percent disabling, is February 28, 1996.  

IV. Increased Disability Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

A. Dysthymic disorder

The veteran's dysthmic disorder has been rated under 
Diagnostic Code 9434, as 30 percent disabling, effective from 
June 10, 1997, through March 12, 2003, and as 70 percent 
disabling, effective from March 13, 2003, through May 2, 
2004.  See 38 C.F.R. § 4.130.  Pursuant to the General Rating 
Formula for Mental Disorder:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434,

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In the present appeal, the veteran was afforded a VA 
psychiatric examination in September 1997.  On mental status 
examination, the following was noted: she had good immediate, 
remote and recent memory; she was orientated in all spheres; 
her speech was normal; her thought process production was 
spontaneous; her continuity of thought was goal-directed and 
logical; her thought content contained no suicidal or 
homicidal ideation; she had no delusions, ideas of reference, 
or feelings of unreality; she had good abstract ability as 
measured by similarities; she gave a concrete interpretation 
of the proverb presented to her; concentration measured by 
serial 7s evidenced one error; she was able to compute 10 
percent of 150 quickly and accurately in her head; her mood 
was reported as tired and a little depressed; her mood was 
euthymic and her range of affect was broad; she was alert and 
responsive; her judgment was good; and her insight was fair.  
The examiner diagnosed the veteran as having dysthymic 
disorder, and gave her a global assessment of functioning 
(GAF) score of 70.

The veteran was afforded a VA psychological examination in 
April 2002.  On mental status examination, the following was 
noted: the veteran had good hygiene and normal speech in rate 
and volume; she had spontaneous thought process production 
and relevant continuity of thought; she denied experiencing 
suicidal or homicidal ideation; her mood was somber, her 
affect of range was appropriate; her abstract thinking skills 
were fair; her judgment was poor to fair; and she had mild to 
moderate problems in orientation, attempts in concentration, 
and recall of unrelated words.  The veteran was diagnosed as 
having panic disorder with agoraphobia and dysthymic 
disorder.  Her GAF score was noted to be 65.

In a letter dated in December 2002, the veteran's private 
physician, Dr. N., noted the following: that during the last 
few months, the veteran had experienced a worsening of her 
symptoms of depression; that it had become more and more 
difficult for her to stay in a standing position and walk 
normally; that her job performance had decreased 
considerably; that she had been incapable of performing other 
activities she used to enjoy like hiking and sports; that she 
experienced frequent episodes of dysphoria, anxiety, and 
insomnia; and that her GAF score was currently 55.

In a letter dated March 13, 2003, Dr. N. indicated that the 
veteran had received treatment for dysthymic disorder under 
his care since July 2001, and that over the last months, the 
veteran's condition had deteriorated to the point of severe 
impairment of social and occupational activities.  The letter 
stated that the veteran had been in a continuous state of 
depression and had become unable to function independently, 
that she relied on the assistance of her sister most of the 
time, and that the stress and fear of having more knee 
surgeries had been incapacitating at times.  Dr. N. also 
noted that the veteran's GAF score was 45.

The veteran was afforded a third VA mental disorders 
examination in April 2003.  On mental status examination, the 
veteran was noted to have the following: intact immediate and 
recent memories; good remote memory; orientation in all 
spheres; emotional and tearful speech at several points; 
spontaneous and abundant thought process production; 
continuity of thought that contained some rambling, but that 
was goal-directed and relevant when refocused; thought 
content containing no suicidal or homicidal ideation; no 
delusions, ideas of reference or feelings of unreality; 
satisfactory abstract ability and concentration; dysphoric 
mood and restricted range of affect.  The veteran was also 
noted to be alert, responsive, cooperative, and to have good 
judgment and fair insight.  The veteran was diagnosed as 
having dysthymic disorder, and given a GAF score of 45.

The veteran was afforded a fourth VA examination in January 
2004.  On mental status examination, the following was noted: 
full orientation in all spheres; flat affect and depressed 
mood; linear and goal-directed thought process with no 
evidence of psychosis; normal rate and rhythm of speech; poor 
eye contact; judgment considered to be strongly affected by 
her emotional problems, particularly in the area of choice of 
significant relationships; minimal insight regarding 
emotional problems, due to a lack of appropriate therapy and 
treatment; and impaired memory and concentration, by the 
veteran's report.  The veteran was noted to have denied 
current suicidal or homicidal ideation.  The VA examiner 
opined that the veteran presented with major depressive 
disorder, which had been exacerbated over the last few years 
by multiple stressors.  The examiner also noted that, despite 
the fact that she isolates herself, the veteran was amenable 
to appropriate treatment and had been referred to a 
specialist in her types of problems, and that she was not so 
incapacitated as to be unable to leave her dwelling or 
immediate premises, despite the severity of her depression.  
Her current GAF score was noted to be 38.

In a letter from May 3, 2004, Dr. N. indicated that the 
veteran's mood continued to be depressed to the extent of 
causing impairment with functioning independently and 
effectively.  He stated that the veteran required the 
assistance and companionship of her siblings to accomplish 
simple tasks of everyday life, that the veteran was 
continually isolating and afraid of interacting with people 
in the community, and that her social interaction was limited 
to immediate family.  Dr. N. opined that, according to the 
general rating formula for mental disorders, the veteran met 
the criteria for the 70 percent disability.

After a careful and considered review of the record, the 
Board finds that the veteran's dysthymic disorder does not 
more closely approximate the criteria for a 50 percent rating 
than those for a 30 percent rating under Diagnostic Code 9434 
for the period prior to March 13, 2003, and that the 
veteran's dysthymic disorder does not more closely 
approximate the criteria for a 100 percent rating than those 
for a 70 percent rating under Diagnostic Code 9434 for the 
period of March 13, 2003 to May 2, 2004.

First, for the period prior to March 13, 2003, the veteran's 
mental disorder had not been shown to be productive of 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Specifically, on 
both the September 1997 and April 2002 VA examinations, the 
veteran was noted to have normal speech and affect and good 
hygiene, and on September 1997 examination, the veteran was 
noted to have good judgment, concentration, memory, and 
abstract thinking.  The Board notes that on April 2002 
examination, it was noted that the veteran's abstract 
thinking skills were fair; her judgment was poor to fair; and 
she had mild to moderate problems in orientation, attempts in 
concentration, and recall of unrelated words.

Although some of these symptoms speak to the criteria of a 50 
percent rating under Diagnostic Code 9434, the Board does not 
find that it is enough to demonstrate disability more closely 
approximating the 50 percent criteria than the 30 percent 
criteria under 9434.  The Board specifically notes that mild 
impairment of memory is one of the criteria for a 30 percent 
rating, and that impairment of short and long-term memory to 
the extent of, for example, retaining only highly learned 
material, is one of the criteria of a 50 percent rating.  
Rather, the veteran's symptomatology more closely 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with the 
veteran generally functioning satisfactorily, with routine 
behavior, self-care, and conversation all found to be normal 
on examination.

The Board has considered the December 2002 private opinion 
letter of Dr. N., noting that during the last few months, the 
veteran had experienced a worsening of her symptoms of 
depression, that her job performance had decreased 
considerably, and that she experienced frequent episodes of 
dysphoria, anxiety, and insomnia.  However, symptoms of 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), and chronic sleep impairment are in 
fact criteria of the 30 percent rating under Diagnostic Code 
9434.  Hence, the December 2002 letter of Dr. N., while 
indicating worsening symptoms, nonetheless demonstrates that 
the veteran's disability at that point still more closely 
approximated the criteria for a 30 percent rating under 
Diagnostic Code 9434 than the next highest rating.

The Board also notes that the veteran's GAF scores prior to 
March 13, 2003, were 70, 65, and 55.  Even considering only 
the lowest GAF score of 55, such a GAF score indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 (2006) (citing Diagnostic and Statistical Manual of 
Disorders, DSM-IV (4th ed. 1994).  The veteran was not noted 
to suffer flat and circumstantial speech prior to March 13, 
2003, and a finding that the veteran had moderate difficulty 
in social or occupational functioning is compatible with the 
criteria for a 30 percent rating under Diagnostic Code 9434 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

Second, for the period of March 13, 2003 to May 2, 2004, the 
veteran's mental disability has not been shown to be 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
During the period of March 13, 2003 to May 2, 2004: the 
veteran's thought processes and communication were 
consistently noted to be essentially normal, with normal 
speech, linear and goal-directed thought process, no evidence 
of psychosis, and some impairment of judgment and insight and 
some rambling noted; the veteran's behavior was never noted 
to be inappropriate, but rather the veteran was noted to be 
alert, responsive, and cooperative; the veteran was 
consistently noted to have had no delusions, ideas of 
reference or feelings of unreality; the veteran was never 
noted to be a danger of hurting herself or anyone else, and 
she consistently denied suicidal or homicidal ideation; the 
veteran's was consistently noted to be fully oriented in all 
spheres; and the veteran was noted to have mild to no memory 
loss.

The Board notes the March 13, 2003 letter of Dr. N. stating 
that the veteran's disability was productive of severe 
impairment of social and occupational activities, that she 
had become unable to function independently, that she relied 
on the assistance of her sister most of the time, and that 
the stress and fear of having more knee surgeries had been 
incapacitating at times.  However, the evidence does not 
demonstrate an intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), such that the veteran's disability more closely 
approximates the criteria for a 100 percent disability rating 
than those for a 70 percent rating under Diagnostic Code 
9434.  The veteran had not, during the relevant time period, 
ever been noted to have poor personal hygiene or to otherwise 
demonstrate inability to perform activities of daily living.  
Also, on January 2004 VA examination, it was noted that 
despite the fact that she isolates herself, the veteran was 
amenable to appropriate treatment, and that she was not so 
incapacitated as to be unable to leave her dwelling or 
immediate premises, despite the severity of her depression.  
Moreover, the Board notes that occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, 
obsessional rituals which interfere with routine activities, 
and near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively, are 
all criteria for a 70 percent rating under Diagnostic Code 
9434, and that Dr. N.'s March 13, 2003 letter describes 
symptoms more compatible with these criteria than the 
criteria of total occupational and social impairment that 
must be met for a 100 percent rating.

Finally, the Board notes that the veteran's GAF scores for 
the period of March 13, 2003 to May 2, 2004 were 45, 45, and 
38.  The veteran, however, as noted above, has not been shown 
in the relevant time period to have had either serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant).  The Board finds that even 
considering that the veteran's GAF scores for the relevant 
time period reflect major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school), and 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), that 
these scores are compatible with a 70 percent rating under 
Diagnostic Code 9434, the criteria of which include 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) and an inability to establish and maintain 
effective relationships.  In any event, even considering the 
veteran's GAF scores, the symptoms of the veteran's mental 
disability, as noted above, simply do not meet the criteria 
for a 100 percent disability rating under Diagnostic Code 
9434 for the period from March 13, 2003, to May 2, 2004.

Accordingly, neither an initial disability rating in excess 
of 30 percent, nor a disability rating in excess of 70 
percent for the period from March 13, 2003, to May 2, 2004, 
is warranted for dysthymic disorder.

B. Degenerative arthritis of the right knee

The veteran argues that she is entitled to a disability 
rating in excess of 10 percent for degenerative arthritis of 
the right knee.

Initially, the Board notes the general rule against the 
"pyramiding" of benefits.  See 38 C.F.R. § 4.14; See also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The "critical 
element" in determining whether a separate disability rating 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  See Esteban v. Brown, 6 Vet. 
App. at 261.

The information of record shows that from January 15, 2003, 
to February 29, 2004, the veteran was assigned a 100 
schedular percent rating under Diagnostic Code 5055 for a 
right knee replacement, and that beginning on March 1, 2004, 
she assigned a 60 percent rating under the same Diagnostic 
Code.  Under Diagnostic Code 5055, chronic residuals 
consisting of severely painful motion or weakness in the 
affected extremity, are rated at 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Furthermore, Diagnostic Code 
5055 specifically requires that intermediate degrees of 
residual weakness, pain, or limitation of motion will be by 
analogy to diagnostic codes 5256, 5261, or 5262.  Id.  As 
severely painful motion or weakness is specifically 
contemplated in the rating criteria of Diagnostic Code 5055, 
and Diagnostic Code 5055 specifically establishes that 
Diagnostic Codes 5055 and 5261 are alternative Diagnostic 
Codes for rating the same disability, allowing an increased 
rating of the veteran's knee disability under Diagnostic 
Codes 5260 or 5261 for limitation of knee motion while the 
veteran receives a 100 percent or 60 percent rating under 
Diagnostic Code 5055 would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14.  Therefore, in considering 
whether the veteran is entitled to a rating in excess of 10 
percent for degenerative arthritis of the right knee, the 
Board considers only the veteran's disability rating for 
period prior to January 15, 2003.

In addition, the record evidence shows that the veteran 
already had a separate disability rating for her right knee 
under Diagnostic Code 5257 for other impairment of the knee, 
and the 10 percent rating she was given as of November 20, 
2000 under 5260 for limitation of motion was given as a 
separate rating in addition to the previous rating for her 
right knee.  Therefore, to the extent that the veteran 
suffered impairment of knee function due to subluxation, 
instability, or any other symptoms more appropriately 
considered under Diagnostic Code 5257 than as limitation of 
knee motion, those symptoms are contemplated in her rating 
under 5257, and are not considered in the present matter.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran's degenerative arthritis of the right knee is 
rated under Diagnostic Code 5010, for arthritis due to 
trauma, substantiated by X-ray findings, and is therefore 
rated under Diagnostic Code 5003 for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, the following 
evaluations are assignable for limitation of leg flexion: 
zero percent for flexion limited to 60 degrees, 10 percent 
for flexion limited to 45 degrees, 20 percent for flexion 
limited to 30 degrees, and 30 percent for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board notes that it is possible for the veteran to be 
rated for each knee under both Diagnostic Code 5260 and 
Diagnostic Code 5261.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59988, 59990 (2004).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In VAOPGCPREC 23-97, the General Counsel of VA concluded that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98, 63 Fed. 
Reg. 56703 (1998), the VA General Counsel further explained 
that, to warrant a separate rating, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 5261; 
rather, such limited motion must at least meet the criteria 
for a zero-percent rating.

However, read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 state that painful motion of a major joint or groups 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Hicks v. Brown  8 Vet. App. 417, 
420 (Vet. App. 1995).

In the present appeal, the record is positive for several 
measurements of the veteran's range of right knee motion 
during the relevant time period: a March 1996 VA treatment 
record notes flexion of 110 degrees; a November 1996 VA 
medical examination notes range of motion to be normal; 
September 1996 VA medical treatment notes indicate a range of 
motion of 0 to 120 degrees; a March 1997 private examination 
indicates a range of motion of 0 to 120 degrees; on June 1997 
private examination, range of motion was noted to be 0 to 120 
degrees; on August 1997 VA examination, range of motion was 
noted to be 0 to pain at 90 degrees; on June 1997 private 
examination, range of motion was noted to be 0 to 90 degrees; 
on April 1998 private examination, range of motion was noted 
to be 0 to130 degrees; on  May 2001 private examination, 
range of motion was noted to be 0 to 120 degrees; on February 
2002 VA joints examination, range of motion was noted to be 
0-90 degrees; an August 2002 letter from Dr. R., a private 
orthopedic surgeon, indicates that limitation of right knee 
flexion was 0 to 25 degrees, and that limitation of extension 
was 0 to 12 degrees.

The veteran was afforded another VA joints examination in 
August 2002.  The range of motion measurements indicated in 
Dr. R.'s August 2002 letter were noted by the VA examiner in 
the review of the veteran's claims file.  On examination, it 
was noted that the veteran had a very minimal limp on the 
right and a slightly slowed gait, and that the right knee was 
tender to palpation medially and at the patellar tendon.  It 
was noted that there was no evidence of fatigue.  Range of 
motion on the right was noted to lack 3 degrees of full 
extension active, and to have flexion to 40 degrees active, 
with the veteran complaining that she was stopping due to 
pulling in the lower back, and to have extension 0 and 
flexion to 50 degrees passive.  The VA examiner noted that 
Dr. R.'s August 2002 report appeared to state that there was 
a 25 degree limitation of flexion, which explained the 
apparent discrepancy between his measurements and the range 
of motion on February 2002 VA examination.

On November 2002 private examination, range of motion was 
noted to be 0 to 110 degrees with normal stability and 0 
degrees alignment.

Another examination by Dr. R., dated in November 2002, 
indicates a limitation of right knee flexion of 0 to 26 
degrees and limitation of leg extension of 0 to14 degrees.

After a review of the record, the Board finds that the 
veteran's right knee degenerative arthritis does not more 
closely approximate the criteria for a 20 percent rating 
under Diagnostic Code 5260 or 5261 than those for a 10 
percent rating.  The Board furthermore does not find that 
separate compensable ratings are warranted for limitation of 
flexion and limitation of extension due to the veteran's 
right knee degenerative arthritis.

Although complaints of painful motion and arthritis of the 
right knee are documented throughout the record in the period 
prior to January 15, 2003, in none of the many examinations 
of the veteran's left knee involving range of motion testing 
was flexion ever found to be limited to 30 degrees or less.  
Almost every examination of the veteran's right knee revealed 
flexion of 90 degrees or more.  The lowest flexion 
measurement was on August 2002 VA examination, where flexion 
was noted to be 40 degrees active.  However, it was not noted 
on that examination that the limitation was due to the pain 
caused by her right knee arthritis, but, rather, that the 
veteran complained that she was stopping at 40 degrees due to 
pulling in the lower back.  In any event, the veteran's range 
of motion on August 2002 VA examination does not meet the 
criteria for a 20 percent rating under Diagnostic Code 5260 
for limitation of flexion.

With respect to the issue of whether the veteran is entitled 
to separate compensable ratings for limitation of flexion and 
limitation of extension of the right leg, the Board notes 
that a rating under Diagnostic Code 5003 is only applicable 
where limitation of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, and 
that the knee is considered a specific major joint.  
38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003.  
Therefore, a compensable rating for either limitation of 
flexion under Diagnostic Code 5260 or limitation of extension 
under Diagnostic Code 5261 can not be combined with a rating 
under Diagnostic Code 5003, and in order for the veteran's 
disability to warrant such separate compensable ratings, the 
veteran must have a compensable rating under both Diagnostic 
Code 5260 and Diagnostic Code 5261.

On ten examinations of record from March 1996 through the 
February 2002 VA joints examination, extension of the leg was 
noted to completely normal, at 0 degrees, and flexion was 
never noted to be less than 90 degrees.  Furthermore, on no 
examination of the many examinations of record has the 
veteran been noted both to have right knee flexion limited to 
45 degrees or less, and to have right knee flexion limited to 
10 degrees or more.

The Board does, however, note the August 2002 letter from Dr. 
R. indicating that limitation of extension was 0 to 12 
degrees, and a November 2002 examination report from Dr. R. 
indicating a limitation of leg extension of 0 to14 degrees.  
The Board also notes the August 2002 VA examination 
indicating limitation of active flexion to 40 degrees.  
However, even when considering that Dr. R.'s measurements 
indicate that the veteran's limitation of leg extension was 
found to be between 0 degrees and 12 degrees on August 2002 
examination, and between 0 degrees and 14 degrees on November 
2002 examination, the Board notes that on a separate August 
2002 VA examination and separate November 2002 private 
examination, the veteran's leg extension was noted to be to 3 
degrees and to 0 degrees, respectively.  The Board also notes 
that on August 2002 VA examination, it was not noted on that 
examination that the limitation was due to the pain caused by 
her right knee arthritis, but, rather, that the veteran 
complained that she was stopping at 40 degrees due to pulling 
in the lower back, and that on the more than 10 examinations 
before and two examinations after the August 2002 VA 
examination, the veteran's flexion was noted to be 90 degrees 
or more.

Therefore, the Board does not find that the incidents of 
extension being measured as possibly limited to 10 degrees or 
more on Dr. R.'s August 2002 and November 2002 examinations, 
and flexion being measured as limited to 40 degrees or less 
on August 2002 VA examination, are sufficient to warrant 
separate disability ratings for the period prior to January 
15, 2003, in light of the overwhelming medical evidence, 
which includes medical evidence contemporaneous with the 
August and November 2002 examinations by Dr. R. and the 
August 2002 VA examination, that the veteran's extension was 
not limited to 10 degrees or more and flexion not limited 45 
degrees or less prior to January 15, 2003.

Finally, the Board notes the January 2002 and February 2002 
lay statements from the veteran's friend and sister, but also 
notes that such statements are not competent medical 
opinions, and are of limited value in determining the degree 
of motion limitation in veteran's right knee.

Accordingly, a disability rating in excess of 10 percent for 
degenerative arthritis of the right knee is not warranted in 
this case.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of her disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a thoracic spine 
disorder is denied.

Entitlement to an initial disability rating in excess of 30 
percent prior to March 13, 2003, and in excess of 70 percent 
from March 13, 2003 to May 2, 2004, for a dysthymic disorder 
is denied.

Subject to the provisions governing the award of monetary 
benefits, entitlement to an effective date of February 28, 
1996, for an award of service connection for degenerative 
arthritis of the right knee, rated at 10 percent disabling, 
is granted.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee is 
denied.


REMAND

The veteran's claim of entitlement to service connection for 
a lumbar spine disorder, as well as her claims of entitlement 
to increased ratings for left and right hip bursitis, must be 
remanded for the reasons set forth below.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The medical record currently contains February 2002 and 
August 2002 opinions from the veteran's private physician, 
Dr. S., that a lumbar spine condition was related to the 
veteran's service connected knee injury, and a December 2002 
opinion from Dr. S. relating a lumbar spine condition to an 
in-service motor vehicle accident.  The record also contains 
a May 2003 VA examiner's opinion that the veteran's lumber 
spine condition had an intermediate likelihood of being 
secondary to her already service connected right knee 
condition, due to altered gait. 

However, numerous medical records of the veteran's post-
service treatment for her back were not associated with the 
claims folder at the time of the above etiology opinions.  
These records appear to relate the veteran's lumbar spine 
condition to injuries occurring in May 1990 and the mid-
1980s, and include a July 1998 physical medicine consultation 
for Social Security disability evaluation, whereby the 
physician, who reportedly reviewed the veteran's available 
past medical records and history and performed a physical 
examination, described the etiology of the veteran's lumbar 
spine condition as being her May 1990 injury.  Such records 
were not available for review by Dr. S. or the May 2003 VA 
examiner, and there is no indication that the information and 
evidence contained in such records was considered by either.

As there is medical evidence relating the veteran's lumbar 
spine condition to a post-service injury, but also medical 
evidence of record relating the veteran's low back condition 
either to an in-service injury or to a service-connected knee 
injury, a new medical opinion is needed in order for there to 
be sufficient competent medical evidence to decide the 
veteran's lumbar spine service connection claim.  Such 
opinion should determine the nature and etiology of any 
lumbar spine condition, and involve a complete review of the 
entire claims file and an examination of the veteran.

Furthermore, with respect to the veteran's increased rating 
claims for left and right hip bursitis, after the instant 
appeal was certified to the Board, the veteran submitted new 
evidence regarding her hip conditions in the form of VA 
medical treatment records dated from August 2006 to November 
2006.  The records indicate that the veteran's hip pain may 
have gotten worse due to a fall.  This newly submitted 
evidence was accompanied by a statement from the veteran 
indicating that her hip conditions had gotten worse.  
Therefore, the veteran's claims must be remanded for a VA 
examination to determine her current level of disability for 
both hips, and for the RO to readjudicate the veteran's 
claims in light of the new evidence.


Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the veteran a VA 
examination by an examiner or examiners 
with the appropriate expertise in order 
to determine the nature and etiology of 
any current lumbar spine condition.  
The claims folder and a separate copy 
of this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  Specifically, the examiner 
should make a determination as to: (1) 
whether the veteran has a current 
lumbar spine condition; and (2) if so, 
whether it is just as likely as not 
that any such condition was incurred or 
aggravated during the veteran's period 
of service, or was caused or aggravated 
by the veteran's service connected 
right knee condition.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

2.	The RO should afford the veteran a VA 
examination by an examiner or examiners 
with the appropriate expertise in order 
to determine the nature and extent of 
the veteran's right and left hip 
bursitis.  The claims folder and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  All 
studies and tests deemed appropriate by 
the examiner should be performed, and 
all findings set forth in detail.  
Specifically, the examiner should 
determine: (1) range of flexion of each 
thigh, in degrees; and (2) range of 
abduction of each thigh, in degrees.  
Additionally, the examiner should 
identify any additional functional loss 
due to pain, weakness, excess 
fatigability, or incoordination, and 
express any additional functional loss 
in additional degrees of range of 
motion loss, where possible.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record, including any newly submitted 
evidence, and readjudicate the issues 
on appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


